t c memo united_states tax_court sherman j miller and alice k miller petitioners v commissioner of internal revenue respondent docket no filed date nick r hay for petitioners mary e dean and sherri l feuer for respondent memorandum findings_of_fact and opinion scott judge respondent determined deficiencies in petitioners' federal income taxes and additions to tax for the calendar years and as follows additions to tax sec sec sec sec year deficiency a a a b a dollar_figure dollar_figure -- dollar_figure big_number -- -- big_number percent of the interest due on dollar_figure all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure some of the issues raised by the pleadings have been disposed of by agreement of the parties leaving for decision whether petitioners are entitled to deduct travel_expenses including expenses of maintaining a condominium for trips to hayward wisconsin as ordinary and necessary business_expenses related to an insurance_business of sherman j miller whether petitioners are entitled to deduct amounts paid as dues to the midland hills country club of roseville minnesota for the years at issue whether petitioners are liable for additions to tax for negligence under sec_6653 and b for and sec_6653 for and whether petitioners are liable for additions to tax for substantial_understatement of tax under sec_6661 for each of the years and findings_of_fact some of the facts have been stipulated and are found accordingly - -3 petitioners husband and wife who resided in roseville minnesota at the time of the filing of their petition in this case filed their joint federal_income_tax return for the calendar_year with the andover internal_revenue_service center and filed their joint federal_income_tax return for the calendar_year with the kansas city internal_revenue_service center during the years and sherman j miller petitioner was employed as a full-time school teacher in the st paul minnesota area during these years petitioner was also self-employed selling insurance he was licensed to sell insurance in both wisconsin and minnesota petitioner conducted his insurance_business in the st paul area out of his home in roseville minnesota during the years at issue petitioner made trips in the summer months to the hayward wisconsin area hayward is a recreational area located approximately miles northeast of st paul which attracts people from wisconsin minnesota ohio and illinois petitioner spent approximately days in hayward during the summer months of each of the years and petitioner usually spent days in hayward on each trip petitioner solicited clients and potential clients for his insurance_business in the st paul minnesota area through both direct mail and by field work which he referred to as prospecting petitioner's insurance-related activity in - -4 hayward consisted primarily of prospecting in the years here in issue petitioner considers that when an insurance agent meets potential clients who are willing to speak about insurance the agent is prospecting petitioner's prospecting activities in the hayward area consisted of going to dinner playing golf at the tagalong country club and having drinks with persons he considered potential clients for the taxable_year petitioner reported gross_receipts in the amount of dollar_figure from his insurance_business of which dollar_figure was identified as related to business in hayward wisconsin for the taxable_year petitioner reported gross_receipts in the amount of dollar_figure none of which was identified on the return as relating to business in hayward petitioner deducted expenses that he claimed as related to his insurance_business in hayward on both schedule c profit and loss from business or profession and form_2106 employee business_expenses of his federal_income_tax return for each of the taxable years and on date petitioners purchased a condominium that was located approximately miles southwest of hayward the condominium for dollar_figure the condominium was a three-bedroom unit for the taxable years through petitioners on schedule e of their federal_income_tax returns deducted expenses connected with the condominium listing it as rental property - -5 during the years at issue petitioner traveled from his home in the st paul area to hayward in a gmc van which he used solely for trips to hayward when he was in hayward petitioner ate and slept at the condominium petitioner's wife accompanied him on to percent of his trips to hayward some of the time petitioner's wife helped petitioner drive while in hayward petitioner's wife would use the condominium for her personal activities including reading knitting and embroidering petitioner's wife would also shop in the hayward area sometimes petitioner's wife would play golf with petitioner and other persons at the tagalong country club near hayward and go out to dinner with petitioner and other persons in hayward petitioners maintained a boat which was located near the hayward condominium there were hotels motels and condominiums available for rent in the hayward area during the summers of and condominiums were rented in the hayward area for approximately dollar_figure a day during the years at issue the condominium was unsuitable for use during the winter months during the years at issue petitioners were members of and paid dues to the midland hills country club of roseville minnesota the country club both petitioners used the country club both petitioners played golf at the country club petitioner sometimes had meals and drinks at the country club - -6 with clients and potential clients in connection with his insurance-prospecting activity the country club was also used by petitioners' family for a family wedding in petitioner treated various required charges at the country club such as valet charges ladies prize fee charges and locker room charges in the same manner he treated the charges for dues these charges were incurred by country club members regardless of whether the member actually used these services there were charges made by petitioner at the country club on days during which related to drinks or meals with prospective insurance clients on their and federal_income_tax returns petitioners deducted expenses for the van the condominium and meals and entertainment petitioners claimed as deductions on their federal_income_tax returns the following expenses which were stated to be related to petitioner's insurance activities in hayward - -7 expense van expenses gas oil repairs dollar_figure dollar_figure other depreciation big_number big_number subtotal big_number big_number condominium expenses depreciation - condominium big_number big_number - furnishing sec_933 big_number insurance real_estate_taxes other assessments maintenance fees utilities repair other supplie sec_926 big_number subtotal big_number big_number meals and entertainment total expenses big_number big_number petitioner compiled a list of business_expenses for the years here in issue only at the time he prepared his tax_return petitioner made notations on dinner receipts for country club dinners at the time he prepared his tax returns and not at the time of the dinner petitioner made a number of mistakes in his recordkeeping petitioner had lost or misplaced some of the receipts at the time of the trial of this case petitioner went through his receipts at the time he prepared his returns to segregate them between items he considered business and items he considered personal at that time petitioner's schedule of insurance_company expenses was prepared from receipts that he gathered from three different locations - -8 petitioner kept some of his receipts relating to the hayward area in a drawer respondent in her notice_of_deficiency disallowed the deductions claimed by petitioners for expenses relating to the condominium and the van and the deduction claimed for country club_dues for each of the years and on the basis that petitioners' trips to hayward were primarily personal and the primary use of the condominium was personal and that petitioner had not established that the country club_dues were deductible respondent determined that the real_estate_taxes on the condominium were deductible as an itemized_deduction on schedule a in petitioners claimed dollar_figure for meals and entertainment on form_2106 respondent has conceded dollar_figure of this amount and petitioner has conceded dollar_figure in petitioners claimed dollar_figure for meals and entertainment petitioners have conceded dollar_figure of this amount of the amount originally claimed dollar_figure and dollar_figure of dues expenses paid to the country club remain at issue for the taxable years and respectively opinion sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including traveling expenses while away from home in the pursuit of a trade_or_business sec - -9 a income_tax regs if travel_expenses are incurred for both business and other purposes the travel_expenses are deductible only if the travel is primarily related to the taxpayer's trade_or_business sec_1_162-2 income_tax regs if a trip is primarily personal in nature the travel_expenses incurred are not deductible even if the taxpayer engages in some business activities at the destination sec_1 b income_tax regs whether travel is related primarily to the taxpayer's trade_or_business or is primarily personal is a question of fact see 82_tc_686 petitioner states that he originally purchased the condominium as an investment but when he had difficulty renting it he decided in to convert the condominium to business use as lodging when he traveled to hayward petitioner testified that it was difficult to find a hotel room in hayward during his visits there however he also stated that he had not been in business in hayward until when he decided to use the condominium in his insurance_business petitioner called his business activity in hayward prospecting he said that he used two primary methods of prospecting which were direct mail and sunshining and that the method he used in hayward was sunshining sunshining according to petitioner was meeting people who would be likely candidates for purchasing insurance petitioner stated that a - -10 potential client was anyone that is living and breathing and of appropriate age if petitioner asked a golfing partner whether he needed insurance he considered the game to be a business meeting and the expenses connected with that meeting deductible petitioner's wife accompanied petitioner on to percent of his trips to hayward petitioner testified that his wife accompanied him on these trips as a chauffeur but there is nothing in the record to indicate that petitioner needed a chauffeur as an ordinary and necessary business_expense based on the record we conclude that petitioners' trips to hayward were primarily for personal activities and therefore they are not entitled to deduct the travel_expenses to hayward or the expenses related to the condominium under sec_162 petitioner testified that he only visited hayward during the summer months petitioner testified that he played golf usually with a prospect or a client implying that he also played golf without clients petitioner's wife testified that she used the condominium for personal_use including knitting and embroidering and that she shopped in the hayward area while on her trips there the fact that petitioner's wife accompanied him on a substantial number of his trips to hayward without a showing that she assisted petitioner in any business activities further indicates that the trips were primarily personal petitioners maintained a boat in hayward they claimed that the - -11 boat was never used by them in the years here in issue but did not explain why they kept it petitioner contends that all his social contacts in hayward which to an appreciable extent were while playing golf were business meetings petitioner offered a list of persons he claimed he met with in hayward for business reasons some of these persons who were called as witnesses by respondent at the trial testified that they had no recollection of meeting with petitioner to discuss insurance during the years here at issue mrs carolyn butterbaugh had no recollection of discussing insurance with petitioner during the dates petitioner claimed to have met with her mr richard olsen stated that he never met with petitioner in the hayward area he further testified that he never purchased insurance from petitioner mr john rausch could not recall discussing insurance with petitioner some of these persons did recall playing golf with petitioner or with petitioner and his wife at the tagalong club in the hayward area some of the people petitioner claimed he had business meetings with in hayward were from the st paul area the discrepancy arising from petitioner's claims of business meetings with persons who denied they had business meetings with petitioner is explained by petitioner's definition of a business meeting petitioner defined the prospecting aspect of his business as introducing yourself shaking hands making people like you and want to be with you petitioner's business - -12 deductions were for such activities as playing golf or having dinner with persons he considered potential clients since occasionally he would ask them whether they needed insurance petitioner claims such activities were business meetings under sec_162 however a more direct primary relationship to the production of business income must be shown to establish that such a meeting is a business meeting 36_tc_879 since petitioner has failed to prove that the trips to hayward were more business than personal the claimed costs associated with these trips are not deductible we are also unpersuaded by petitioner's argument that other lodging in the hayward area during the summer months was not reasonably available petitioner testified that a depressed rental market was the reason he did not continue to use the condominium as rental property another witness mrs janet loftus testified as to the availability of hotels and condominiums in the area the availability of lodging accommodations in hayward was also testified to by mrs carolyn butterbaugh petitioner testified that condominiums rented for about dollar_figure a day we find that the evidence indicates that other lodging would have been available to petitioner at a cost far less than maintaining the condominium in our view petitioner merely decided that he was dissatisfied with his rental income from the condominium and would find another use for it under which in his view he would be entitled to deduct the - -13 expenses connected with the condominium since he was an insurance agent he decided that when he was in the hayward area he would on occasion speak to a golfing partner or dinner companion about insurance and thereby justify deducting the costs connected with the condominium and his trips to hayward we therefore sustain respondent's disallowance of petitioners claimed travel_expenses to the hayward area from roseville because we have concluded that the travel_expenses are not deductible since they were not incurred primarily for business purposes we need not address the issue of whether the expenses were reasonable next at issue is whether petitioner is entitled to deduct country club_dues during the years at issue sec_274 generally disallows deductions for expenses for entertainment facilities unless the taxpayer establishes that the facility was used primarily for the furtherance of the taxpayer's trade_or_business and that the item was directly related to the active_conduct of such trade_or_business sec_274 sec_274 in order to show that the facility was used primarily for the furtherance of a taxpayer's trade_or_business the taxpayer must show that the actual use of the facility during for these same reasons we also find that petitioners are not entitled to a deduction under sec_212 in order for petitioners to be entitled to a deduction under sec_212 the predominant purpose and use of the property must not be for recreation a hobby or some other nonprofit motive sec_1 c income_tax regs - -14 the taxable_year was more for business use than for personal_use and the taxpayer is required to maintain records segregating the use of the facility into business and personal categories sec_1_274-5t temporary income_tax regs fed reg date the requirements of sec_274 are in addition to those of sec_162 and petitioner must satisfy as an initial matter the ordinary and necessary business_expense requirement of sec_162 56_tc_869 petitioner offered into evidence the receipts from the country club for the year which he determined were for business expenditures at the time he prepared his return there was no evidence however that petitioner ever had any direct business meetings at the country club there was only evidence of his prospecting activities which did not rise to the level of a direct business meeting as required petitioner has failed to show that the activities at the country club which afforded contacts with possible future clients had any direct relationship to the production of business income see henry v commissioner supra petitioner contends that the receipts from the country club for illustrate that during more than percent of the days that he used the country club the use was for business purposes he claims that for this reason he is entitled to a deduction under the deemed to have established rule_of sec_1 - -15 e income_tax regs we disagree that petitioner has established by these receipts that percent of the total calendar days of his use of the country club during a taxable_year were days of business use petitioner's claim is based on food and drink charges which respondent agreed he was entitled to deduct however sec_1_274-2 income_tax regs requires that the taxpayer show that he had a substantial_and_bona_fide_business_discussion within the meaning of sec_1_274-2 income_tax regs to count the day as a business use furthermore there is no showing that petitioner and his family did not use the club on other days for golf tennis swimming or other purposes which would not show on a food or beverage tab the largest single bill in is for a wedding reception which petitioners consider use for day it is inconceivable that such an affair would not have required a number of other days of visits to the country club in planning the affair the fact that respondent agreed that the relatively small amounts as compared to other country club charges shown on the thirty-three receipts were deductible by petitioner does not establish that the dues paid to the country club were ordinary and necessary expenditures under sec_162 randall v commissioner supra petitioner had a family membership in the club he has made no showing of how much his wife and children used the country club in and other than his totally unsupported testimony that percent of the use of the - -16 club in was for business there is no evidence of what if any business use was made of the country club in petitioners contend that in any event they are not liable for additions to tax for negligence pursuant to sec_6653 and b for the taxable_year and pursuant to sec_6653 for the taxable_year negligence is defined as a lack of due care or a failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 based on the record in this case we find that petitioners have failed to show that they were not negligent petitioner failed to keep adequate_records of expenditures particularly with regard to the activities at the country club petitioner had lost or misplaced some of the receipts by the time of trial petitioner admitted to making several mistakes in the records that he did keep we therefore find that petitioners were negligent in keeping business records to verify the expenses of the insurance_business for the years at issue petitioners also contest respondent's determination of additions to tax under sec_6661 for each of the years here in issue sec_6661 imposes an addition_to_tax of percent of the underpayment attributable to a substantial_understatement_of_income_tax an understatement is defined as the tax required to be shown on the return less the tax_shown_on_the_return reduced by any rebates sec_6661 an understatement is - -17 substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6661 if a taxpayer has substantial_authority for his tax treatment of any item on the return the understatement is reduced by the amount of tax attributable to that item sec_6661 similarly the amount of understatement is reduced by the tax attributable to any item adequately disclosed either on the taxpayer's return or in a statement attached to the return sec_6661 petitioners have not shown that there was either substantial_authority for their position with respect to any of the items not conceded by respondent or that there was adequate_disclosure of any of these items on the returns petitioners' argument that there was substantial_authority merely because the issues were litigated in this case is without merit we therefore sustain the additions to tax under sec_6661 for each of the years here in issue if upon recomputation of petitioner's tax_liability for the years here in issue a substantial_understatement as stated in sec_6661 results decision will be entered under rule
